DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 7/5/19.  These drawings are objected to.
The drawings are objected to because Figures 1-4 is/are titled improperly because the view numbers must be larger than the numbers used for reference characters (see 37 CFR 1.84(u)).  
Figure 4 is/are objected to for failing to comply with 37 C.F.R. 1.84(p)(3), which requires numbers, letters, and reference characters measure at least .32 cm. (1/8 inch) in height. The reference characters in Figure 4 are not the required height. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2: this claim repeats lines 8-10 of claim 1, and therefore is not further limiting because it does not add any additional structure to the claims. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Schmider (US 20110061672).
Claims 1-2 and 6: Schmider discloses an angle deflection type twisted hair styling device (1) comprising: an upper gripping portion (11) and a lower gripping portion forming an auxiliary gripping portion (2), the upper gripping portion and lower griping portion are openable and closeable through a hinge structure (8); wherein an upper clamping head (7) is connected to the upper gripping portion, a lower clamping head (3) is connected to the lower gripping portion, an upper clamping surface (interior lower surface of 7) is provided on the lower clamping head and a lower clamping surface (interior upper surface of 3) is provided on the lower clamping head with the upper clamping surface being arranged to be paired with the lower clamping surface; the upper clamping surface having an upper twisted deflection angle with respect to the upper gripping portion and the lower clamping surface has a lower twisted deflection angle with respect to the lower gripping portion equal to the upper twisted deflection angle. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmider (US 20110061672).
Claim 3: Schmider discloses that the upper and the lower twisted deflection angles can be in the range of 180-1080 degrees [0009] depending on the particular angle of curl desired. 
It would have been an obvious matter of design choice to modify the device of Schmider by providing the upper and lower deflections angles in the range of 60-120 degrees if a user desired a lesser degree of curl than 180 degrees since Schmider discloses this to be the known outcome, and since the applicant has not disclosed that this angle range solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with an angle of 180 degrees.
Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altamore (US 6070596) in view of Schmider (US 20110061672). 
Claims 1 and 4-6: Altamore discloses a hair curling device (10) comprising: an upper gripping portion (21) and a lower gripping portion (17), the upper gripping portion and the lower gripping portion being open and closed via a hinge (42); wherein an upper clamping head (20) is connected to the upper gripping portion, a lower clamping head (19) is connected to the lower gripping portion, an upper clamping surface (22) is provided on the upper clamping head, a lower clamping surface (16) is provided on the lower clamping head, and the upper clamping surface and lower clamping surface are shaped so as to mat together (see Fig 3). Extending between the upper clamping head and the upper clamping surface is an upper heat insulating end piece (32; Col 4, 10-24) that acts as an auxiliary gripping portion at an end of the upper clamping head and between the lower clamping surface and the lower clamping head extends a lower head insulating layer (30; Col 4, 10-24) that also acts as an auxiliary gripping portion arranged at an end of the lower clamping head. A series of upper side teeth (24a, Fig 5) are arranged at an outer edge of the upper clamping surface and lower side teeth (25) are arranged at an outer edge of the lower clamping surface (see Fig 3). 
Altamore discloses the invention essentially as claimed except for the upper and lower clamping heads each including an equal twisted angle of deflection. 
Schmider, however, discloses a hair curling device and discloses providing the clamping surfaces a twisted deflection angles of 180-1080 degrees [0009] in order to more easily allow a user to curl their hair into tighter curls if so desired [0009]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the curling iron of Altamore by providing the clamping surfaces with a twisted deflection angle in view of Schmider in order to allow a user to create different curl styles as so desired. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772

/YOGESH P PATEL/Primary Examiner, Art Unit 3772